DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               JOHN KORMAN and PAMELA KORMAN,
                          Appellant,

                                    v.

AURORA LOAN SERVICES, LLC substituted by WELLS FARGO BANK,
  NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL OR BANKING
CAPACITY BUT SOLELY AS TRUSTEE FOR SRMOF II 2001-1 TRUST,
                         Appellee.

                              No. 4D21-927

                              [May 13, 2021]

  Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Paige Hardy Gillman, Judge; L.T.
Case No. 502009CA017057.

   John Korman and Pamela Korman, Boca Raton, pro se.

  Adam J. Knight and Jacqueline Simms-Petredis of Burr & Forman
LLP, Tampa, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.